Citation Nr: 0832835	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of indebtedness created by an 
overpayment of disability benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A.  DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1970 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
entitlement to waiver of overpayment of compensation in the 
amount of $40,321. 

The Board remanded this issue in January 2008 for additional 
development.


FINDINGS OF FACT

Recovery of the overpayment of compensation in the calculated 
amount of $40,321 would not be against equity and good 
conscience. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $40, 321.00 is not 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962-1.965, 3.665 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  
Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 
U.S.C.A. § 5302 (West 2002). The veteran has received the 
notice required under Chapter 53.

The Board also notes that the veteran has not challenged the 
validity of the indebtedness, nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

Applicable Laws and Regulations

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2007).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114 (West 2002); 38 
C.F.R. § 3.655 (2007). 

Factual Background

In September 2000, the veteran was awarded a total rating for 
compensation based on individual unemployability (TDIU).  The 
veteran was notified of the award in a letter issued later 
that month.  Enclosed with the letter was VA Form 21-8764, 
entitled "DISABILITY COMPENSATION AWARD ATTACHMENT IMPORTANT 
INFORMATION."  In this form he was told that benefits would 
be reduced upon incarceration in a state penal institution in 
excess of 60 days for conviction of a felony, and that the 
amount not payable may be apportioned to a spouse, dependent 
children or parents.

In July 2004, the RO received a letter from the veteran in 
which he listed his address as a state prison.  In September 
2004, the RO confirmed that the veteran had been incarcerated 
since March 2003 for conviction of a felony.  That month the 
RO proposed to reduce the veteran's benefits effective in May 
2003.  He was advised that this action would create an 
overpayment, that his payments would continue for the next 60 
days, but that he could reduce the amount of any potential 
overpayment by advising the RO that he wanted his benefits 
reduced prior to expiration of the 60 days.

The veteran did not ask that his payments be reduced and 
final action was taken to reduce his benefits in January 
2005.  The amount payable to the veteran but for his 
incarceration was paid to his daughter in the form of an 
apportionment, effective March 1, 2004.

VA reduced his disability benefits retroactively from the 
61st day of his incarceration, which created an overpayment 
in the principal amount of $40,321.

The veteran submitted a financial status report in February 
2005. At that time he remained incarcerated.  He was 
subsequently transferred to a work release program, and his 
VA benefits were resumed 

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962-1.965 
(2007). 

In a February 2005 letter the veteran made a timely request 
for a waiver of the recovery of the overpayment, stating that 
such recovery would result in financial hardship.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. § 
5302(a) (West 2002).  Waiver will be granted when recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination of whether recovery would be 
against equity and good conscience, 38 C.F.R. § 1.965(a) 
requires consideration of each of the following factors, 
which are not intended to be all inclusive: (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) 
undue hardship; (4) whether collection would defeat the 
purpose of the benefit; (5) unjust enrichment; and (6) 
whether the debtor changed position to his own detriment 
through reliance on the benefit.  38 C.F.R. § 1.965(a); see 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt. 38 C.F.R. § 1.965(a)(1).  In this case, the veteran was 
at fault in the creation of the overpayment by virtue of his 
failure to notify the RO promptly of his incarceration in 
March 2003, and by virtue of his acceptance of benefits to 
which he was not entitled.

The record shows that the veteran was advised at the time of 
his award that he would not be entitled to his full benefit 
if he was incarcerated for more than 60 days for conviction 
of a felony.  Despite this notice the veteran did not inform 
VA of his incarceration until July 2004, and that notice was 
provided indirectly by his use of the prison as a return 
address.  In communication to the RO in April 2004, long 
after his incarceration, the veteran used his former 
residence as his return address.  

Therefore, there is fault on the part of the veteran in the 
creation of the debt.  In any event the absence of evidence 
of actual knowledge somewhat mitigates the veteran's fault.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2).  The weight of the 
fault in creating the debt lies with the veteran.  VA acted 
promptly once it became aware of the overpayment, while the 
overpayment was created by the veteran's failure to advise VA 
of his incarceration.  Taken as a whole, the fault on the 
part of the VA does not outweigh the fault on the part of the 
veteran in the creation of the debt.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3). 

In a financial status report submitted in February 2005, 
while he was in prison, the veteran reported monthly income 
of $2,279 and expenses of $866.57.

The veteran submitted a financial status report in February 
2008.  The veteran stated that his monthly income was 
$2623.00 in compensation.  His monthly expenses were $338.00 
child support.  The veteran reported that he had $4,000.00 in 
the bank and his only asset was a vehicle worth $300.00 which 
brought his total assets to $4300.00.  He added that he was 
$1,192.00 in arrears in child support payments.  The absence 
of other expenses was not explained, but the veteran was 
previously noted to be enrolled in a work release program.

VA records suggest that the veteran received compensation at 
the rate of $2,623.00 per month with $205.00 being withheld 
to reduce the debt.  The records show that the veteran should 
now have a monthly surplus as no expenses are shown except 
for $338.00 in child support. 

In light of these circumstances, the Board concludes that 
continued recovery of the overpayment would not cause the 
veteran undue hardship. 

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 38 
C.F.R. § 1.965(a)(4).  As noted above, the veteran's current 
monthly income meets or exceeds his monthly expenses.  Thus, 
continued repayment of the debt would not nullify the purpose 
for which the disability compensation benefits were intended, 
since the veteran will not be deprived of basic necessities 
such as food and shelter and will continue to receive 
compensation for his disabilities.  See 38 C.F.R. § 
1.965(a)(4).

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. § 
1.965(a)(6).  The failure of the Government to insist upon 
its right to repayment of this debt would mean the veteran 
got to keep monies he was paid and not entitled too.  He 
would be rewarded for his failure to report his 
incarceration.  This would result in the veteran's unjust 
enrichment at the expense of the Government.  

The veteran was incarcerated while the overpayment was being 
incurred.  He did not, according to the available record, 
incur additional debt in expectation of receiving his benefit 
payments or otherwise change his position to his detriment as 
a result of the unwarranted benefits.

In view of the above, the Board concludes that recovery of 
the overpayment in question would not be against the 
principles of equity and good conscience.  Taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to recover the 
assessed overpayment in the amount of $40, 321.00.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a waiver of recovery. 


ORDER


Entitlement to a waiver of indebtedness created by an 
overpayment of disability benefits is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


